Detailed Action
Summary
1. This office action is in response to the application filed on RCE filed on September 08, 2021. 
2. Claims 1-9 and 11-20 are shown as notice of allowable in recent office action mailed on May 11, 2021. 
3. Claims 1- 9 and 11-20 are pending and has been examined. 
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. The drawings submitted on 12/13/2019 are acceptable.

Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 09/082021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Allowable Subject Matter
8. Claims 1-9 and 11-20 are allowed over the art of record. The following is an examiner's statement of reasons for allowance: 
Claim 1 as amended in the examiner’s amendment in the previous notice of allowance mailed on 05/11/2021 recites “the buck converter portion also including a forward bias diode connected between the input voltage and the input node, wherein the input node is connected to an input voltage via a first switch, wherein the input node is located between the cathode of the first diode and the forward bias diode and wherein the first terminal of the energy storage element is connected to the input node via a second switch; and a controller arranged such that: when the input voltage is not less than a threshold value, the controller operates the power converter in a first mode in which a first pulse width modulation signal is applied to the first switch and the second switch is opened; and when the input voltage is less than the threshold value, the controller operates the power converter in a second mode in which the first switch is opened and a second pulse width modulation signal is applied to the second switch”.
 Claim 17 as amended in the examiner’s amendment in the previous notice of allowance mailed on 05/11/2021 recites  “the buck converter portion also including a forward bias diode connected between the input voltage and the input node, wherein the input node is connected to an input voltage via a first switch, wherein the input node is located between the cathode of the first diode and the forward bias diode and wherein the first terminal of the energy storage element is connected to the input node via a second switch; and a controller arranged such that: when the isolated input voltage is not less than a threshold value, the controller operates the power supply circuit in a first mode in which a first pulse width modulation signal is applied to the first switch and the second switch is opened; and when the isolated input voltage is less than the threshold value, the controller operates the power supply circuit in a second mode in which the first switch is opened and a second pulse width modulation signal is applied to the second switch”.
The art of the record does not discloses the above limitation, nor would it be obvious to modify the art of record so as to include either of the above limitation.
In re to claims 2-9 and 11-16, claims 2-9 and 11-16 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note:  Claims 1,6,10 and 17 were amended in the previous notice of allowance and authorization was given to the Examiner, as shown on the Examiner’s amendment mailed on May 11, 2021. 
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mclean (2021/0044201) discloses a power supply circuit, in particular a power supply circuit suitable for aerospace and automotive electronic systems such as electric propulsion systems and/or air management systems.
 Liang (CN104617763) discloses a power supply having a long power save time. More specifically, it relates to a power supply having a long power-saving time based on a non-synchronous, non-isolated fly-buck circuit structure. 
Choudhary (202170194868) discloses circuits for regulating the voltage of the isolated output of an isolated buck converter.
 Karlsson (9985540) discloses switched mode power supplies (sometimes referred to as switch mode power supplies or switching mode power supplies) and more specifically to the generation of a reference voltage by a fly-buck converter for use in control of a switched mode power supply. 
Note: Examiner noted that Liang CN104617763 is the closest prior art. However, it has different structural and functional configuration of the inventive concept. One of the 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839